         Case 1:19-cv-11734-JDL Document 25 Filed 07/31/20 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


DEBORAH FISHMAN,              )
individually and on behalf of )
minor D.J.P.,                 )
                              )
     Plaintiff,               )
                              )
                 v.           ) 1:19-cv-11734-JDL
                              )
DONALD J. TRUMP, President of )
the United States, et al.,    )
                              )
     Defendants.              )

                ORDER ON DEFENDANTS’ MOTION TO DISMISS

       Plaintiff Deborah Fishman, on behalf of herself and her minor son, brings this

action against President Donald J. Trump, the United States, seven federal

employees, and four federal agencies (ECF No. 1). 1 The Defendants move to dismiss

the complaint on several grounds, including insufficient service of process under Fed.

R. Civ. P. 12(b)(5) (ECF No. 20). For the reasons explained below, the Defendants’

motion is granted, and the complaint is dismissed without prejudice. 2

                              I. FACTUAL BACKGROUND

       Fishman’s complaint arises out of the alleged conduct of various federal

agencies and employees in connection with two previous court cases in which

Fishman was a party. See Politis v. Politis, No. 16-cv-10591-IT (D. Mass. 2016);



 1  Fishman initially sought to bring claims on behalf of “People With Disabilities” and “Taxpaying
Citizens of the United States” as well. ECF No. 1 ¶ 2; ECF No. 24 ¶ 2. Fishman later withdrew the
claims brought on behalf of these parties.

 2 This case was assigned to the undersigned judge by an order of Chief United States Circuit Judge
Jeffrey R. Howard dated November 26, 2019.
                                                1
        Case 1:19-cv-11734-JDL Document 25 Filed 07/31/20 Page 2 of 10



Politis v. Glaxosmithkline LLC, Civil Action No. 10-11773-GAO, 2014 WL 495653 (D.

Mass. Feb. 6, 2014). In the complaint, Fishman asserts claims against the United

States of America; President Donald J. Trump; United States Attorney General

William Barr; United States Attorney for the District of Massachusetts Andrew

Lelling; United States District Judges Indira Talwani and George O’Toole, Jr.;

District of Massachusetts employees Paul Lyness, Robert Farrell, and Chris Danieli;

the United States Department of Justice; the United States Equal Employment

Opportunity Commission; the United States Department of the Treasury; and the

Executive Office of the President of the United States. The individual Defendants

are sued in their individual, not official, capacities.

       Summonses were issued as to all Defendants on August 12, 2019. On

November 7, 2019, the summonses were returned executed as to the United States,

President Trump, Attorney General Barr, United States Attorney Lelling, Judge

Talwani, Judge O’Toole, Lyness, and Farrell, and Danieli. The affidavits of service

state that copies of the summons and complaint were left at each of these Defendants’

residences. However, the affidavits list each of these Defendants’ addresses as their

place of employment and do not indicate with whom the summonses were left upon

delivery. No summonses were returned executed as to the federal agencies named as

Defendants in Fishman’s complaint.

       The Defendants assert that copies of the summons and complaint were sent to

Judge Talwani, Judge O’Toole, United States Attorney Lelling, Lyness, Farrell, and

Danieli by regular mail addressed to the United States District Court for the District

of Massachusetts. They further assert that the summons and complaint were sent to
                                             2
        Case 1:19-cv-11734-JDL Document 25 Filed 07/31/20 Page 3 of 10



Attorney General Barr by regular mail addressed to the United States Department

of Justice. Because the Defendants contend that Fishman did not serve any of the

Defendants by registered or certified mail and did not serve any of the individual

Defendants at their residences, they assert that service was insufficient and move to

dismiss the complaint under Fed. R. Civ. P. 12(b)(5).

      Fishman, who is self-represented, does not dispute the Defendants’ factual

assertions regarding the method of service but contends that the summons and

complaint were “properly served on multiple occasions” upon the President, Attorney

General Barr, and United States Attorney Lelling. ECF No. 24 ¶ 19. Because the

affidavits of service are incomplete and Fishman does not dispute the Defendants’

assertions about how service was made, I accept the Defendants’ account as true for

purposes of this Order.

                              II. LEGAL ANALYSIS

A.    Service of Process

      Where, as here, a defendant moves for dismissal under Rule 12(b)(5), the

plaintiff bears “the burden of showing that service was proper.” Vázquez-Robles v.

CommoLoCo, Inc., 757 F.3d 1, 4 (1st Cir. 2014) (citing Rivera-Lopez v. Municipality

of Dorado, 979 F.2d 885, 887 (1st Cir. 1992)). Rule 4 of the Federal Rules of Civil

Procedure governs service of process. See id. (citing United Elec., Radio & Mach.

Workers v. 163 Pleasant St. Corp., 960 F.2d 1080, 1085 (1st Cir. 1992)). Under Rule

4(m), a plaintiff must properly serve each defendant within ninety days of filing a

complaint. See Fed. R. Civ. P. 4(m). The method of service required by Rule 4 varies

according to the type of defendant being served. Here, Fishman brings suit against
                                          3
        Case 1:19-cv-11734-JDL Document 25 Filed 07/31/20 Page 4 of 10



the United States, several federal employees in their individual capacities, and

several government agencies. I analyze the sufficiency of service as to each category

of defendants in turn.

       1. Service on the United States

       To properly serve the United States, a plaintiff must comply with Rule(4)(i)(1).

The Rule contains three requirements. First, the plaintiff must hand-deliver the

summons and complaint to either the United States Attorney for the district where

the action is brought or “an assistant United States attorney or clerical employee

whom the United States attorney designates in a writing filed with the court clerk.”

Fed. R. Civ. P. 4(i)(1)(A)(i). Alternatively, this requirement can be met by sending a

copy of the summons and complaint “by registered or certified mail to the civil-process

clerk at the United States attorney’s office.” Fed. R. Civ. P. 4(i)(1)(A)(ii). Second, the

plaintiff must send the summons and complaint by registered or certified mail to the

Attorney General of the United States. See Fed. R. Civ. P. 4(i)(1)(B). Finally, “if the

action challenges an order of a nonparty agency or officer of the United States,” the

party must send a copy of the summons and complaint “by registered or certified mail

to the agency or officer.” Fed. R. Civ. P. 4(i)(1)(C).

       As to the first requirement, the Defendants assert that Fishman sent copies of

the summons and complaint to the office of the United States Attorney for the District

of Massachusetts and to the civil process clerk at the United States Attorney’s office

by regular mail.    Because Fishman has not established that the summons and

complaint were either hand-delivered to the United States Attorney or sent to the

civil process clerk by certified or registered mail, Fishman has not satisfied the first
                                             4
         Case 1:19-cv-11734-JDL Document 25 Filed 07/31/20 Page 5 of 10



requirement. 3 Fishman has also not met the second requirement: Although she

mailed the summons and complaint to the United States Attorney General, she has

not established that she did so by either registered or certified mail.                    Because

Fishman has not shown that she complied with the first two requirements of Rule

4(i)(1), I conclude that she has not served the United States properly. 4

       2. Service on the Individual Defendants

       In relevant part, Rule 4(i)(3) requires a plaintiff suing a federal employee in

their individual capacity to serve the United States under Rule 4(i)(1) and the

individual defendant under Rule 4(e). See Fed. R. Civ. P. 4(i)(3). As discussed above,

Fishman has not demonstrated that she served the United States properly under

Rule 4(i)(1).

       Likewise, Fishman has failed to establish that she complied with Rule 4(e) in

serving the individual Defendants. Rule 4(e) provides that a plaintiff can properly

serve an individual by doing any of the following:

       (A) delivering a copy of the summons and of the complaint to the
       individual personally; (B) leaving a copy of each at the individual’s
       dwelling or usual place of abode with someone of suitable age and
       discretion who resides there; or (C) delivering a copy of each to an agent
       authorized by appointment or by law to receive service of process.

Fed. R. Civ. P. 4(e)(2). Alternatively, Rule 4(e)(1) provides that a plaintiff may serve

a defendant by following the state rules of civil procedure in the state where the



 3Because the United States Attorney for the District of Massachusetts did not designate an assistant
United States attorney or clerical employee to accept service on his behalf, this option was not
available to Fishman.

 4  Because Fishman has failed to meet the first two requirements under Rule 4(i)(1), I need not
determine whether there is a relevant nonparty agency or officer whose orders are challenged by
Fishman’s complaint.
                                               5
        Case 1:19-cv-11734-JDL Document 25 Filed 07/31/20 Page 6 of 10



district court is located or in the state where the summons and complaint are to be

delivered. See Fed. R. Civ. P. 4(e)(1). As such, a plaintiff who brings an action in this

District may satisfy Rule 4(e) by effectuating service in accordance with the

Massachusetts state rules regarding service on an individual defendant. However,

“[t]he Massachusetts rules for service are substantially similar to the other three

options under the federal rules.” Mukherjee v. Blake, Civil Action No. 12-11381-FDS,

2013 WL 2299521, at *2 (D. Mass. May 24, 2013); see also Mass. R. Civ. P. 4(d)(1).

Thus, Rule 4(e)(1) does not provide any methods of properly serving the individual

Defendants that are not already available under Rule 4(e)(2).

      Fishman has not demonstrated that she served any of the Defendants either

in person, by leaving a copy of the summons and complaint at each of the Defendants’

abodes, or by delivering a copy of the summons and complaint to an agent authorized

to accept service on behalf of each Defendant. Rather, the record indicates that

Fishman served the employees of the Federal District Court for the District of

Massachusetts and Judges O’Toole and Talwani by mailing copies of the summons

and complaint to the federal district courthouse in Boston. Similarly, the record

indicates that Fishman served Attorney General Barr by mailing a copy of the

summons and complaint to the United States Department of Justice. Mailing a copy

of the summons and complaint to a defendant’s place of employment is not

contemplated by Rule 4(e).      See Fed. R. Civ. P. 4(e).     Thus, Fishman has not

established that she has complied with either Rule 4(i)(1) or Rule 4(e). Accordingly,

I conclude that she has not served the individual Defendants properly.



                                           6
        Case 1:19-cv-11734-JDL Document 25 Filed 07/31/20 Page 7 of 10



      3. Service on the Government Agencies

      In order to properly serve a government agency, a party must “serve the United

States and also send a copy of the summons and of the complaint by registered or

certified mail to the agency.” Fed. R. Civ. P. 4(i)(2). As stated above, Fishman failed

to serve the United States properly under Rule 4(i)(1). Further, there is no record

that Fishman ever sent a copy of the summons and complaint to any of the Defendant

agencies.   Thus, Fishman has not established that she has served any of the

Defendant agencies properly.

B.    Remedy for Failure to Properly Effect Service of Process

      If a defendant is not properly served within ninety days of a complaint’s filing,

the court “must dismiss the action without prejudice . . . or order that service be made

within a specified time.” Fed. R. Civ. P. 4(m). More than ninety days have passed

since Fishman filed the complaint on August 12, 2019. Having determined that none

of the Defendants were properly served within the prescribed ninety-day period, I

turn to whether Fishman’s complaint should be dismissed without prejudice or

whether Fishman should be granted additional time to cure her insufficient service.

      Rule 4 provides three avenues for granting plaintiffs additional time to

properly effect service. First, Rule 4(i)(4) allows courts to grant extensions of time to

cure deficient service of government employees and agencies. See Fed. R. Civ. P.

4(i)(4). With respect to government employees, if a plaintiff has met the service

requirements of Rule 4(e) but not Rule 4(i)(1), the court must grant the plaintiff time

to cure their service instead of dismissing the complaint. See Fed. R. Civ. P. 4(i)(4)(B).

Here, because Fishman has not demonstrated that she properly served any of the
                                            7
        Case 1:19-cv-11734-JDL Document 25 Filed 07/31/20 Page 8 of 10



individual Defendants under Rule 4(e) as discussed above, Fishman is not entitled to

an extension of time to cure the deficient service of the individual Defendants under

Rule 4(i)(4). With respect to government agencies, an extension would be necessary

if Fishman had served the United States Attorney for the District of Massachusetts

in accordance with Rule 4(i)(1)(A) or the Attorney General of the United States in

accordance with Rule 4(i)(1)(B). See Fed. R. Civ. P. 4(i)(4)(A). As discussed above,

Fishman has not established that she complied with either requirement and thus is

not entitled to an extension to cure the faulty service of the government agencies

under Rule 4(i)(1).

       Second, Rule 4(m) provides that a court must extend the deadline for service if

the plaintiff shows good cause for her failure to effect service within the ninety-day

period. See Fed. R. Civ. P. 4(m). Here, Fishman responded to the Defendants’ Rule

12(b)(5) argument only by stating that process was “properly served on multiple

occasions” upon the President, Attorney General Barr, and United States Attorney

Lelling. ECF No. 24 ¶ 19. Fishman’s erroneous belief that service of process was

sufficient does not establish good cause for failing to comply with Rule 4. See Leung

v. Citizens Bank, Civil Action No. 12-11060-FDS, 2013 WL 1992453, at *3 (D. Mass.

May 10, 2013). Further, Fishman’s self-represented status does not, on its own,

constitute good cause. See McIsaac v. Ford, 193 F. Supp. 2d 382, 383 (D. Mass. 2002).

Thus, Fishman has not established good cause for her failure to serve the Defendants

in accordance with Rule 4.

       Finally, under Rule 4(m), courts retain the discretion to grant an extension

“even if there is no good cause shown” for a plaintiff’s failure to properly effect service.
                                             8
        Case 1:19-cv-11734-JDL Document 25 Filed 07/31/20 Page 9 of 10



Fed. R. Civ. P. 4(m) advisory committee’s note to 1993 amendment. I decline to grant

such a discretionary extension here. While I am mindful of Fishman’s status as a

self-represented litigant, Fishman has represented herself in federal court before.

Indeed, she represented herself in the two cases which form the basis for her

complaint in this case. Thus, Fishman has reason to be familiar with the procedural

requirements associated with federal lawsuits.      Having provided no meaningful

response to the Defendants’ motion to dismiss for insufficient service of process and

having failed to request additional time to perfect service of process, I conclude that

a further extension of time is not warranted and that justice is best served by the

dismissal of Fishman’s complaint without prejudice.

C.    Additional Grounds for Dismissal

      “Before a federal court may exercise personal jurisdiction over a defendant, the

procedural requirement of service of summons must be satisfied,” unless the

defendant waives service or otherwise consents to personal jurisdiction.         Omni

Capital Int’l, Ltd. v. Rudolf Wolff & Co.¸ 484 U.S. 97, 104 (1987); accord Vázquez-

Robles, 757 F.3d at 2, 4. As explained above, Fishman has not properly served any of

the Defendants, and the Defendants have not waived service or consented to personal

jurisdiction in the District of Massachusetts. Accordingly, the Court lacks personal

jurisdiction over all the Defendants. Because the complaint can be dismissed for lack

of personal jurisdiction, I do not address the Defendants’ additional arguments for

dismissal. See Sinochem Int'l Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422,

430−31 (2007).



                                          9
      Case 1:19-cv-11734-JDL Document 25 Filed 07/31/20 Page 10 of 10



                             III. CONCLUSION

     For the reasons stated above, the Defendants’ Motion to Dismiss (ECF No. 20)

is GRANTED pursuant to Fed. R. Civ. P. 12(b)(5). The complaint (ECF No. 1) is

hereby DISMISSED without prejudice.


     SO ORDERED.

     Dated: July 31, 2020


                                                  /s/ JON D. LEVY
                                            CHIEF U.S. DISTRICT JUDGE




                                      10
